Citation Nr: 1508281	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-04 726	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment to Providence St. Peter Hospital, Michael Ellen MD, Olympia Anesthesia Associates, PC, PSPH EKG Readings, PMG SW Washington, and South Sound Radiologists Inc., Olympia, Washington, for inpatient services rendered December 30, 2011, through January 3, 2012.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 



INTRODUCTION

The Veteran had active service from March 1959 to March 1963.  The Veteran passed away on June [redacted], 2014.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Northwest Network Payment Center.  


FINDING OF FACT

On February 12, 2015, the Board was notified by the Social Security Administration (SSA), that the appellant died in June 2014.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


